The appellant was convicted of a conspiracy to commit a felony. He was tried upon an *Page 297 
affidavit in the Delaware Circuit Court before a jury. The jury brought in a verdict as follows: "We, the jury, find the defendant, Hugh Berry, guilty of conspiracy to commit a felony as charged in the affidavit and that said defendant is 29 years of age." Judgment was rendered upon this verdict, from which judgment this appeal is taken. The charging part of the affidavit is substantially as follows: That, on or about August 1, 1923, at and in the county of Delaware, State of Indiana, Orville Teague and Hugh Berry did then and there unlawfully, knowingly and feloniously, unite, combine, conspire, confederate and agree with each other, for the object and purpose and with the unlawful and felonious intent to there and then possess and control a still and distilling apparatus for the manufacture of intoxicating liquor in violation of the laws of the State of Indiana, and that the said Orville Teague and Hugh Berry did then and there, pursuant to said agreement and conspiracy, take possession of a still and distilling apparatus, and take the same to a farm in Perry Township in said county and state, and operate said still and distilling apparatus from on or about August 1, 1923, until November 9, 1923, and that the said Orville Teague and Hugh Berry did then and there, during all of said time, use said still and distilling apparatus so possessed and controlled by them in the manufacture of intoxicating liquor in violation of the laws of the State of Indiana.
On February 26, 1924, while said affidavit was pending in the Delaware Circuit Court, the appellant filed his affidavit for change of venue from the regular judge, and said change was granted and William F. White, a member of the bar of the Delaware Circuit Court, was appointed special judge. The record shows the following proceedings were had: On February 27, 1924, the said affidavit for change of judge was submitted to the court and sustained, and the court nominated five members *Page 298 
of the Delaware County bar in good standing, to wit: Wm. F. White, Leonidus Guthrie, Everett Warner, George Koons and Harry Redkey. Thereafter, on March 1, 1924, the following further proceedings were had, to wit: "Comes now the state of Indiana, by the prosecuting attorney, and also the defendant, Hugh Berry, in person and by counsel, and the court now requests that defendant's counsel strike from the list of persons theretofore named as special judge herein, and defendant's attorney refuses to strike from said list any names, thereupon the court ordered the clerk of this court to strike two names from said list, and the defendant, Hugh Berry, objects, which objections are overruled, and defendant excepts, and the clerk of the court strikes the names of Harry Redkey and Leonidus Guthrie, and thereupon the court orders and directs the prosecuting attorney to strike off two names from said list, and defendant's attorney objects, the court overrules said objection, and defendant excepts, and thereupon said prosecuting attorney strikes from the said list the name of George Koons, and the name of Everett Warner, and thereupon defendant objects to the appointment of Wm. F. White, as special judge herein, which objections are overruled by the court, and the defendant excepts. Thereupon the court appoints Wm. F. White as special judge to hear, try and determine this cause, and defendant objects and excepts to said appointment. Thereupon Wm. F. White appears and accepts said appointment and assumes jurisdiction of this cause as to the defendant Hugh Berry.
"On April 9, 1924, the appellant filed his objection to the serving by the Hon. Wm. F. White, as special judge in said cause, and his motion to remand said cause to the cognizance of the regular judge for the appointment of a special judge in the manner provided by law. The court overruled said objection. The clerk was then ordered *Page 299 
to show in the record the oath and appointment of the special judge, which was in writing, and then and there filed with said clerk of said court. The defendant then moved the court to quash the affidavit on the ground: (1) That the facts stated in said affidavit do not constitute a public offense; (2) that the affidavit does not state the offense charged therein with sufficient certainty. § 2225, cl. 6, and § 2227 Burns 1926."
There is no merit in the objection to the appointment of special judge Wm. F. White. This appointment was made pursuant to the provisions of Acts 1923 p. 312, and the record shows 1.  that the provisions of the statute were followed.
The appellant claims that the court erred in overruling his motion to quash the affidavit because the facts stated in the affidavit do not constitute a public offense. The statute 2.  under which this affidavit was drawn is § 2882 Burns 1926. This section provides that any person or persons who shall unite or combine with any other person or persons for the purpose of committing a felony shall be fined not less than $25, nor more than $5,000, and be imprisoned in the State Prison not less than two years nor more than 14 years. This indictment alleges that Orville Teague and Hugh Berry did then and there unlawfully, knowingly and feloniously, unite, combine, conspire, confederate and agree with each other, for the object and purpose, and with the unlawful and felonious intent to there and then possess and control a still and distilling apparatus for the manufacture of intoxicating liquor, in violation of the laws of the State of Indiana. It then goes on to describe further what acts were committed by the conspirators in pursuance of said conspiracy. This was not necessary, as a conspiracy is complete without committing any of the acts for which the conspiracy was entered into, so the allegations of what was said and done in pursuance of *Page 300 
said conspiracy may be treated as surplusage in said affidavit, and did not make it bad. § 2225 Burns 1926, cl. 6.
The appellant says the purposed offense is not sufficiently described in the affidavit. The Legislature, in Acts 1923 p. 107, declared the possession of a still to be a felony. The act 3.  described such felony as follows: "It shall be unlawful for any person to have in his possession or under his control or to use any still or distilling apparatus for the manufacture of intoxicating liquor, in violation of the laws of this state." The offense described in this section was the purposed offense and is described with sufficient certainty.
In Green v. State (1901), 157 Ind. 101, 60 N.E. 941, it is said: "In pleading a conspiracy to commit a felony, the elements of the intended felony must be fully disclosed, so that the court may see that a public offense is in fact charged. Landringham
v. State, 49 Ind. 186; State v. McKinstry, 50 Ind. 465;Scudder v. State, 62 Ind. 13; Miller v. State,79 Ind. 198; Smith v. State, 93 Ind. 67; McKee v. State,111 Ind. 378; Musgrave v. State, 133 Ind. 297; Barnhart v. State,154 Ind. 177."
In Williams v. State (1919), 188 Ind. 283, 123 N.E. 209, it is said: "`Where an indictment charges a conspiracy and also an overt act, which in itself is criminal, the conspiracy is not merged in the higher offense, where the defendant is placed on trial upon the charges of conspiracy only.' Such is the substance of the ruling in the case of State v. Grant (1892), 86 Iowa 216, 53 N.W. 120. See, also, State v. Madden (1915), 170 Iowa 230, 148 N.W. 995. This rule is sound and we approve it."
Appellant insists that the act making the possession of a still a felony does not fix the place of imprisonment, and is therefore not sufficient to describe an offense and fix the 4.  punishment, but this question has been decided adversely to appellant's *Page 301 
contention. See Frey v. State (1925), 196 Ind. 359,147 N.E. 279; Acts 1923 p. 108. The affidavit was sufficient to withstand the motion to quash and the motion in arrest of judgment.
The appellant insists that the court erred in refusing to give to the jury each of the instructions numbered 3, 4, 5 and 7, tendered and requested by the appellant, and also that the 5.  court erred in giving to the jury of its own motion instruction No. 14. The appellant says that the theory of each of these instructions was that, to entitle the State to a conviction, it must have shown that appellant and his codefendant conspired to possess jointly or together a still and distilling apparatus for the manufacture of intoxicating liquor, in violation of the laws of the State of Indiana. That the "Points and Authorities" herein set out under the proposition that the court erred in refusing to give to the jury instructions Nos. 3, 4, 5 and 7, tendered by appellant, apply with equal force to said instruction No. 14, given by the court of its own motion, and appellant here refers to said "Points and Authorities." In support of the proposition put forth by appellant, he further says a conspiracy is a combination of two or more persons by some concerted action to accomplish a purpose, which by statute is defined to be a felony, and that it is not a conspiracy for two or more persons to agree that one of them shall thereafter possess a still, in other words, both of them shall be in joint possession or control. Appellant then cites Williams v. State,supra; Elliott, Evidence § 2921; 4 Am.  Eng. Ency. of Law p. 584. None of these authorities supports the contention of appellant. In this case, the appellant is being tried upon a charge of conspiracy to commit a felony. It is not charged in the affidavit that the said conspirators were to have joint possession of the still or distilling apparatus, and it was not necessary. It is not necessary in an indictment *Page 302 
or affidavit to set forth specific acts done in pursuance of the conspiracy. The conspiracy is perfect when the agreement is entered into without the performance of any act in pursuance thereof. There was no error in refusing to give the instructions tendered by appellant, nor in giving instruction No. 14, given by the court of its own motion.
The appellant alleges there was error in admitting the evidence of a certain witness, named Puckett, concerning the codefendant Teague. The rule is that, after prima facie proof of a 6.  conspiracy, the acts and declarations of the conspirators, in pursuance of the plan and with reference to the common object, are admissible against any one thereof, and the rule is the same regardless of when one becomes a party to such conspiracy. Eacock v. State (1907), 169 Ind. 488, 82 N.E. 1039; Kahn v. State (1914), 182 Ind. 1, 105 N.E. 385.
After evidence had been introduced tending to establish a conspiracy in this case as alleged in the affidavit, it was competent for the State to introduce evidence of statements 7.  made by his coconspirator concerning said conspiracy, although such statements were not made in the presence of the appellant, said statements having been made by said Teague, a coconspirator, while he was in charge of the still while in operation, in furtherance of the conspiracy alleged in the affidavit in this case.
A criminal conspiracy is a distinct substantive offense, complete when the corrupt agreement is entered into, though no act is done in pursuance of it. Knight  Jillson Co. v. 8.  Miller (1909), 172 Ind. 27, 87 N.E. 823, 18 Ann. Cas. 1146.
The general rule is that, where persons have conspired together to commit an unlawful act or to commit an act, *Page 303 
although not unlawful in itself, but by means which are 9.  unlawful, the acts and declarations of any of the persons entering into such conspiracy done or made during the existence or pendency thereof, and in the furtherance of the common design or purpose, are original evidence against any or all of the other coconspirators. Sanderson v. State (1907),169 Ind. 301, 82 N.E. 525; Card v. State (1886),109 Ind. 415, 9 N.E. 591; Freese v. State (1903), 159 Ind. 597, 65 N.E. 915; Waldon v. State (1914), 182 Ind. 112, 104 N.E. 300.
The court did not err in admitting this evidence.
The judgment is affirmed.